       Case 1:20-cv-00397-BAM Document 10 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    TERRENCE JESSE MOORE,                               Case No. 1:20-cv-00397-BAM (PC)
 9                        Plaintiff,                      ORDER DENYING MOTION TO APPOINT
                                                          COUNSEL
10            v.
                                                          (ECF No. 9)
11    CALDERON,
12                        Defendant.
13

14           Plaintiff Terrence Jesse Moore (“Plaintiff”) is a state prisoner proceeding pro se and in

15   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

16           Currently before the Court is Plaintiff’s motion to appoint counsel, filed June 18, 2020.

17   (ECF No. 9.) In his motion, Plaintiff states that he is unable to afford counsel, and his

18   imprisonment will greatly limit his ability to litigate. In addition, Plaintiff states that he is

19   currently being held in SHU placement, and due to the COVID-19 crisis the prison has

20   completely shut down all law library access, and has been told that the law library will be

21   accessible again when the COVID-19 pandemic is over. Plaintiff states that it is only reasonable

22   to appoint counsel. (Id.)

23           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

24   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954

25   n.1 (9th Cir. 1998), and the court cannot require an attorney to represent plaintiff pursuant to 28

26   U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298

27   (1989). However, in certain exceptional circumstances the court may request the voluntary

28   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
                                                          1
        Case 1:20-cv-00397-BAM Document 10 Filed 06/23/20 Page 2 of 2

 1             Without a reasonable method of securing and compensating counsel, the Court will seek

 2   volunteer counsel only in the most serious and exceptional cases. In determining whether

 3   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

 4   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 5   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 6             The Court has considered Plaintiff’s request, but does not find the required exceptional

 7   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

 8   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

 9   This Court is faced with similar cases filed by prisoners who are proceeding pro se and with

10   limited access to the law library almost daily. These litigants also must conduct legal research

11   and litigate their cases without the assistance of counsel.

12             Furthermore, at this stage in the proceedings, the Court cannot make a determination that

13   Plaintiff is likely to succeed on the merits. Plaintiff’s complaint has not yet been screened to

14   determine whether it states cognizable claims upon which it may proceed, and based on a review

15   of the record in this case, the Court does not find that Plaintiff cannot adequately articulate his

16   claims.

17             Finally, the Court notes that if Plaintiff continues to experience limited or no access to the

18   law library at his institution, he may seek appropriate extensions of time for any applicable

19   deadlines. However, at this time there are no pending deadlines in this action which would

20   require Plaintiff to access the law library to conduct legal research.
21             Accordingly, Plaintiff’s motion to appoint counsel, (ECF No. 9), is HEREBY DENIED,

22   without prejudice.
     IT IS SO ORDERED.
23

24       Dated:      June 23, 2020                                /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
